[Cite as State v. Hansen, 2013-Ohio-1735.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               SENECA COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                              CASE NO. 13-12-42

        v.

TAWNY N. HANSEN,                                         OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Seneca County Common Pleas Court
                           Trial Court No. 12-CR-0084

                                     Judgment Affirmed

                             Date of Decision: April 29, 2013




APPEARANCES:

        Kent D. Nord for Appellant

        Derek W. DeVine and Brian O. Boos for Appellee
Case No. 13-12-42


PRESTON, P.J.

      {¶1} Defendant-appellant, Tawny N. Hansen, appeals the Seneca County

Court of Common Pleas’ judgment entry of conviction and sentence. For the

reasons that follow, we affirm.

      {¶2} The Tiffin Municipal Court sentenced Hansen’s boyfriend, Casey

Gowitzka, to ten days in jail following his plea of no contest to possession of drug

paraphernalia. (See State’s Ex. 1, Doc. No. 1).

      {¶3} On April 10, 2012, around 10:30 a.m., Hansen called the court,

advising a deputy clerk that if her boyfriend was in jail, she could not attend

secondary school. (July 17-18, 2012 Tr. at 8, 121); (State’s Ex. 1). Hansen

expressed her resentment with the court and threatened to blow up the courthouse.

(Id. at 8, 121-124). The court then reported the bomb threat to the Tiffin Police

Department. (Id. at 122-123, 137-138, 142). Later that same day, Hansen called

the Tiffin Police Department and complained about the officer who arrested her

boyfriend. (Id. at 8); (State’s Ex. 1). After speaking with Hansen, the dispatch

officer realized she was the same person who had threatened to blow up the

courthouse earlier that day. (State’s Ex. 1); (July 17-18, 2012 Tr. at 179). When

the dispatch officer advised Hansen that she could not make such threats, Hansen

stated “well if it comes down to it, I don’t care because I am already losing five

years of school because I can’t get there today.” (State’s Ex. 1). When the


                                        -2-
Case No. 13-12-42


dispatch officer warned Hansen a second time not to threaten the municipal court,

she stated “[w]ell, if something doesn’t get done, I will fuckin’ do it. I don’t care,

because you guys already ruined my life. I’m schizophrenic and bipolar. I will

flip out.” (Id.). Hansen continued, “I don’t want to have to do something stupid.

And I will, because I’m fucking about to flip out.” (Id.). Thereafter, police

officers searched the courthouse, and the other governmental offices located in the

same building, for explosive devices but did not find anything. (July 16-17, 2012

Tr. at 166-168).

       {¶4} Hansen was arrested and served with a copy of a complaint charging

her with one count of making a terroristic threat in violation of R.C.

2909.23(A)(c), a third degree felony, that same day. (Doc. No. 1). On April 12,

2012, Hansen appeared before the Tiffin Municipal Court and requested a

continuance of the matter.      (Id.).   The trial court set bond at $100,000.00

cash/surety with no 10% allowance. (Id.)

       {¶5} On April 18, 2012, the State filed a motion to amend the complaint to

also include subsection (A)(2) under R.C. 2909.23, which was granted. (Id.)

       {¶6} On April 20, 2012, Hansen waived her right to a preliminary hearing

and agreed to have this matter bound over to the Seneca County Common Pleas

Court. Hansen’s bond was continued. (Id.).




                                         -3-
Case No. 13-12-42


       {¶7} On May 16, 2012, Hansen’s attorney filed a notice of appearance,

along with a demand for discovery and a request for a bill of particulars. (Doc.

No. 2).

       {¶8} On May 23, 2012, the Seneca County Grand Jury indicted Hansen on

one count of making a terroristic threat in violation of R.C. 2909.23(A)(1)(c),(2),

(C), a third degree felony. (Doc. No. 3).

       {¶9} On May 24, 2012, the trial court set bond at $100,000.00 with no 10%

allowance. (Doc. No. 7).

       {¶10} On June 6, 2012, the State filed a bill of particulars and its discovery

response. (Doc. Nos. 8-9). On that same date, Hansen entered a plea of not guilty

at arraignment, and the trial court modified her bond to $50,000.00, with no 10%

allowance. (Doc. No. 11). On June 26, 2012, the State filed an amended bill of

particulars. (Doc. No. 14).

       {¶11} On July 11, 2012, Hansen filed a motion in limine to exclude all

evidence of statements she made pertaining to the bomb threats other than those

she allegedly made to the Tiffin Municipal Court deputy clerk. (Doc. No. 26).

       {¶12} On July 12, 2012, the Tiffin Municipal Court Judge Mark Repp filed

a motion to quash a subpoena duces tecum Hansen served on him, which

requested a copy of the court’s security plan. (Doc. No. 27).




                                        -4-
Case No. 13-12-42


      {¶13} On July 13, 2012, Hansen filed a motion in limine to exclude

statements she made at the time of her arrest. (Doc. No. 30). On this same date,

the trial court granted Judge Repp’s motion to quash. (Doc. No. 33).

      {¶14} On July 16, 2012, Hansen filed a motion for discharge, alleging that

the State violated her speedy trial rights under R.C. 2945.73. (Doc. No. 34).

      {¶15} On July 16-17, 2012, a jury trial was held. Prior to the jury verdict,

Hansen made a motion for mistrial, which was denied. (July 16-17, 2012 Tr. at

232-242). Thereafter, the jury found Hansen guilty. (Doc. No. 41). On July 17,

2012, Hansen filed a motion for acquittal pursuant to Crim.R. 29(A). (Doc. No.

35). On this same day, the trial court filed entries overruling Hansen’s two

motions in limine, motion for discharge, and motion for acquittal. (Doc. Nos. 36,

38). The trial court also filed its entry of conviction and ordered a pre-sentence

investigation report (“PSI”). (Doc. No. 42).

      {¶16} On September 11, 2012, the trial court sentenced Hansen to 18

months imprisonment. The trial court filed its judgment entry sentence on

September 19, 2012. (Doc. No. 50).

      {¶17} On October 11, 2012, Hansen filed her notice of appeal. (Doc. No.

55). Hansen now appeals raising eight assignments of error for our review. We

elect to address Hansen’s assignments of error out of the order presented in her

brief and to combine her assignments of error where appropriate.


                                        -5-
Case No. 13-12-42


                           Assignment of Error No. IV

       The trial court erred when it denied Appellant’s Motion for
       Discharge pursuant to ORC §2945.73.

       {¶18} In her fourth assignment of error, Hansen argues that the trial court

erred by denying her motion for discharge since the State failed to prosecute her

within the 270 days allowed by R.C. 2945.73. In particular, Hansen argues that

the trial court erred by tolling time from the date of the indictment, May 23, 2012,

until the day the State filed its discovery response, June 6, 2012. Hansen argues

that defense counsel inappropriately filed the discovery motion prior to

arraignment; and therefore, the tolling of time should have commenced at the

earliest on the date of arraignment.

       {¶19} R.C. 2945.71(C)(2) provides: “[a] person against whom a charge of

felony is pending [s]hall be brought to trial within two hundred seventy days after

a person’s arrest.” “[E]ach day during which the accused is held in jail in lieu of

bail on the pending charge shall be counted as three days.” R.C. 2945.71(E). The

speedy trial provisions in R.C. 2945.71 are coextensive with constitutional speedy

trial provisions. State v. King, 70 Ohio St.3d 158, 161 (1994), citing State v.

O’Brien, 34 Ohio St.3d 7 (1987).

       {¶20} A speedy trial claim involves a mixed question of law and fact for

purposes of appellate review. State v. Masters, 172 Ohio App.3d 666, 2007-Ohio-

4229, ¶ 11 (3d Dist.), citing State v. High, 143 Ohio App.3d 232, 242 (7th

                                        -6-
Case No. 13-12-42


Dist.2001). Accordingly, a reviewing court must give due deference to the trial

court’s findings of fact if they are supported by competent, credible evidence but

will independently review whether the trial court correctly applied the law to the

facts of the case. Masters at ¶ 11.

       {¶21} The record indicates that Hansen was arrested on April 10, 2012 and

held in jail until the trial commenced on July 16, 2012, which is 97 days—seven

days beyond the 90 days permitted under R.C. 2945.71(C)(2), (E). (Doc. No. 1);

(July 17, 2012 Tr. at 19).      The defense filed a motion requesting a bill of

particulars and discovery on May 16, 2012, which was prior to the indictment date

of May 23, 2012. (Doc. Nos. 2-3). The trial court tolled time for the bill of

particulars and discovery requests from May 23, 2012, the date of indictment, until

June 6, 2012 when the State filed its responses, for a total of 14 days. (Doc. Nos.

8-9). Therefore, under the trial court’s calculations, Hansen was brought to trial in

83 days, well within the time required under statute.

       {¶22} Hansen argues that the motion she filed on May 16, 2012 for a bill of

particulars and discovery should not have tolled time since it was prematurely

filed under Crim.R. 16(M). That provision provides that “[a] defendant shall

make his demand for discovery within twenty-one days after arraignment or seven

days before the date of trial, whichever is earlier, or at such reasonable time later

as the court may permit.”       (Emphasis added).       Nothing in Crim.R. 16(M)


                                         -7-
Case No. 13-12-42


technically prohibits defense counsel from filing a discovery motion prior to

arraignment. The State still responded to the motion, which delayed the trial. R.C.

2945.72(E).        The discovery motion/request for bill of particulars became a

pending motion when the indictment was filed. Therefore, the trial court did not

err by tolling days subsequent to the date of indictment for the pending discovery

motion/request for bill of particulars. Consequently, Hansen was brought to trial

within the 90-day deadline imposed by R.C. 2945.71(C)(2), (E), and the trial court

did not err in denying the motion for discharge.1

        {¶23} Hansen’s fourth assignment of error is, therefore, overruled.

                                   Assignment of Error No. I

        The trial court erred when it denied Appellant’s Motion in
        Limine to prohibit the instruction [sic] of additional phone calls
        made by Appellant to the Court.

                                  Assignment of Error No. II

        The trial court erred when it denied Appellant’s Motion in
        Limine to prohibit the introduction of the recording of
        Appellant at the time of her arrest.

        {¶24} In her first and second assignments of error, Hansen argues that the

trial court erred by denying her motions in limine to exclude from evidence a

taped recording of her phone call to Lt. Michelle Craig and a taped recording of

statements she made during her arrest. Hansen argues that the statements were

1
 We note that time was also tolled for at least two more days for Hansen’s motions in limine filed on July
11 and 13, 2012. (Doc. Nos. 26, 30). R.C. 2945.72(E); State v. Sanchez, 110 Ohio St.3d 274, 2006-Ohio-
4478, ¶ 20-27.

                                                   -8-
Case No. 13-12-42


irrelevant since she was not charged for any statements she made to Lt. Craig or

statements she made during arrest. She also argues that identity was not at issue

since she was willing to stipulate to that at trial. Hansen further argues that

admitting the recordings negatively influenced the jury’s feelings against her.

       {¶25} A motion in limine is a request for the court to limit or exclude

certain evidence which the movant believes is improper, which is made in advance

of the actual presentation of the evidence and usually prior to trial. State v. Black,

172 Ohio App.3d 716, 2007-Ohio-3133, ¶ 11 (3d Dist.), citing State v. Winston, 71

Ohio App.3d 154, 158 (2d Dist.). “The motion asks the court to exclude the

evidence unless and until the court is first shown that the material is relevant and

proper.” Black at ¶ 11. Since a trial court’s decision on a motion in limine is a

ruling to exclude or admit evidence, we review the trial court’s decision for an

abuse of discretion that amounted to prejudicial error. Id., citing State v. Yohey,

3d Dist. No. 9-95-46 (Mar. 18, 1996), citing State v. Graham, 58 Ohio St.2d 350

(1979), and State v. Lundy, 41 Ohio App.3d 163 (1st Dist.1987). An abuse of

discretion constitutes more than an error of judgment; rather, it implies that the

trial court acted unreasonably, arbitrarily, or unconscionably. State v. Adams, 62

Ohio St.2d 151, 157 (1980).

       {¶26} The trial court ruled on the motions in limine just prior to the start of

the trial. Defense counsel represented that the motions in limine sought to exclude


                                         -9-
Case No. 13-12-42


statements Hansen made to the “Acting Chief” of the Tiffin Police Department,

confirming that she made the initial bomb threat to the Tiffin Municipal Court and

Hansen’s statement “I don’t care I will do it.” (July 17, 2012 Tr. at 8). Defense

counsel also indicated that Hansen called the police department a second time

confirming that she, in fact, made the threats and that she was going to go through

with the threat.    (Id. at 8-9).     Finally, defense counsel indicated that the

prosecution also intended to introduce six minutes of a recording from Hansen’s

arrest, though he was not sure for what purpose. (Id. at 9). Defense counsel

argued that the statements were irrelevant since Hansen was only charged for

statements she made during the 10:30 a.m. phone call to the courthouse, not any

subsequent statements. (Id.). Defense counsel argued that the statements were

highly prejudicial and harmful to his client. (Id.).

       {¶27} The State, on the other hand, argued that the subsequent statements

were admissible to show identity and motive or purpose. (Id. at 9-10). The State

argued that the subsequent statements were really just a continuation of the initial

threat, and Hansen stated therein “[i]f something doesn’t get done, I need my

boyfriend out of jail today.” (Id. at 10). The State also pointed out that it was not

required to stipulate to identity, and if even with the stipulation, it still had the

burden of proving identity. (Id.).




                                         -10-
Case No. 13-12-42


       {¶28} After hearing the aforementioned, the trial court conditionally denied

the motions in limine subject to hearing more testimony later in trial. (Id. at 11).

We cannot conclude that the trial court abused its discretion by denying the

motions in limine. From what was represented to the trial court, the statements

were admissible for purposes of proving identity, motive or purpose, and were,

otherwise, admissions by Hansen. Hansen’s statements were also relevant to show

that she “cause[d] a reasonable expectation or fear of the imminent commission of

the specified offense” as charged in the indictment. R.C. 2909.23(A)(2). The fact

that Hansen wanted to stipulate to identity does not mean that the State had to

accept the stipulation, nor does it mean that the trial court was required to exclude

this otherwise probative evidence. State v. Collins, 4th Dist. No. 1021, *2-3 (Apr.

21, 1980); State v. Wilson, 9th Dist. No. 92CA005396, *25 (Oct. 12, 1994).

Therefore, the trial court did not abuse its discretion by denying the motions in

limine.

       {¶29} Hansen’s first and second assignments of error are, therefore,

overruled.

                           Assignment of Error No. III

       The trial court erred when it granted the Motion to Quash the
       Appellant’s supoena [sic] duces tecum whereby she requested
       the security plan for the Tiffin Municipal Court adopted under
       Rule of Superintendence 9(A).



                                        -11-
Case No. 13-12-42


       {¶30} In her third assignment of error, Hansen argues that the trial court

erred by granting the motion to quash her subpoena duces tecum seeking the Tiffin

Municipal Court security plan.

       {¶31} A subpoena may be used to command a person to produce in court

books, papers, documents, and other objects. Crim.R. 17(C). However, the trial

court upon motion of a party may quash or modify the subpoena if compliance

would be unreasonable or oppressive. Id. An appellate court applies an abuse of

discretion standard when reviewing a trial court’s decision to quash a subpoena.

State v. Blair, 3d Dist. No. 9-12-14, 2013-Ohio-646, ¶ 44, citations omitted.

       {¶32} Upon review we cannot conclude that the trial court abused its

discretion by granting the motion to quash. To begin with, the security plan is a

sensitive document whose contents should be safeguarded. Hansen argues that the

court security plan was relevant because court personnel’s actions with respect to

the plan show how serious they thought Hansen’s threats were. The evidence

presented at trial, however, demonstrated that the security plan was in draft form

and had not been formally adopted by the court. (July 16-17, 2012 Tr. at 157-

158). In fact, when defense counsel asked the deputy clerk who received the

threatening phone call about the court security plan, she indicated that she was not

aware of such a plan. (Id. at 134). Beyond that, the trial court permitted defense

counsel to review the security plan in chambers and to question court personnel


                                        -12-
Case No. 13-12-42


and Judge Repp about the security plan. (Id. at 15-17, 102-109, 134, 157-158,

174-175). Defense counsel was able to examine the seriousness of Hansen’s

threats through cross-examination and the fact that the court security plan was not

admissible in evidence did not hinder this ability.

       {¶33} Hansen’s third assignment of error is, therefore, overruled.

                          Assignment of Error No. VIII

       The trial court erred when it denied Appellant’s Motion for
       Acquittal pursuant to Criminal Rule 29.

                           Assignment of Error No. VI

       The conviction in the trial court should be reversed because it is
       against the manifest weight of the evidence and because evidence
       supporting it was insufficient as a matter of law to prove the
       conviction beyond a reasonable doubt.

       {¶34} In her eighth assignment of error, Hansen argues that the trial court

erred in denying her Crim.R. 29(A) motion for acquittal. In particular, Hansen

argues that there was no evidence that anyone actually took her threat seriously;

and therefore, there was insufficient evidence that she created a reasonable

expectation or fear of the imminent commission of the offense. In her sixth

assignment of error, Hansen argues that her conviction was against the manifest

weight of the evidence and not supported by sufficient evidence for the same

reason cited in her eighth assignment of error.




                                        -13-
Case No. 13-12-42


       {¶35} “Pursuant to Crim. R. 29(A), a court shall not order an entry of

judgment of acquittal if the evidence is such that reasonable minds can reach

different conclusions as to whether each material element of a crime has been

proved beyond a reasonable doubt.” State v. Bridgeman, 55 Ohio St.2d 261

(1978), syllabus.   The Bridgeman standard “must be viewed in light of the

sufficiency of evidence test[.]” State v. Foster, 3d Dist. No. 13-97-09, *2 (Sept.

17, 1997).

       {¶36} When reviewing the sufficiency of the evidence, “[t]he relevant

inquiry is whether, after viewing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of

the crime proven beyond a reasonable doubt.” State v. Jenks, 61 Ohio St.3d 259

(1981), paragraph two of the syllabus.

       {¶37} On the other hand, in determining whether a conviction is against the

manifest weight of the evidence, a reviewing court must examine the entire record,

“‘[weigh] the evidence and all reasonable inferences, consider the credibility of

witnesses and [determine] whether in resolving conflicts in the evidence, the [trier

of fact] clearly lost its way and created such a manifest miscarriage of justice that

the conviction must be reversed and a new trial ordered.’” State v. Thompkins, 78

Ohio St.3d 380, 387 (1997), quoting State v. Martin, 20 Ohio App.3d 172, 175

(1st Dist.1983). A reviewing court must still allow the trier of fact appropriate


                                         -14-
Case No. 13-12-42


discretion on matters relating to the weight of the evidence and the credibility of

the witnesses. State v. DeHass, 10 Ohio St.2d 230, 231 (1967).

       {¶38} Laura Bouillon, a deputy clerk at the Tiffin Municipal Court,

testified that her primary responsibilities include answering the phones, waiting on

the public, and docketing court proceedings.         (July 16-17, 2012 Tr. at 119).

Bouillon testified that, around 10:30 a.m. on April 10, 2012, she received a

threatening phone call at the court. (Id. at 119-120, 123). Bouillon testified that

the individual on the phone first asked her whether Casey Gowitzka had to go to

jail, and she informed the caller that he was sentenced to 10 days in jail. (Id. at

120-121). According to Bouillon, the caller became agitated and stated, “No,

that’s not okay. Do you know how much school costs? No.” (Id.). Bouillon

asked the caller if she had any more questions regarding the case, and the caller

said “the officer was stupid.” (Id.). At that point, Bouillon again asked the caller

if she had any other questions about the case, and the caller stated, “No. I’m just

gonna come and blow the courthouse up” and hung up the phone. (Id. at 121-

122). Bouillon testified that, after the caller made the threat, she informed her

supervisor because she thought it was a serious allegation. (Id. at 122-123).

Bouillon testified that later that day someone from the Tiffin Police Department

questioned her about the phone call. (Id. at 123).




                                        -15-
Case No. 13-12-42


       {¶39} On cross-examination, Bouillon testified that Hansen sounded

agitated on the phone about some financial issues related to Gowitzka going to

jail. (Id. at 124). She testified that she executed a written statement concerning

the phone call within a half-hour after it occurred. (Id.). Bouillon testified that

Hansen did not make any conditional threats, did not indicate there was a bomb in

the building, and did not indicate what the bomb looked like. (Id. at 127-128).

Bouillon further testified that she informed her supervisor, Victoria Comer,

immediately after the caller hung up. (Id. at 128). She testified that she continued

her normal duties after informing her supervisor, that a court hearing took place

shortly after the phone call, and that she did not speak to Judge Repp about the

phone call. (Id. at 129-130). Bouillon identified defendant’s exhibit A as a

certified copy of a municipal court journal entry in Abby McClelland’s case,

which was time stamped 10:48 a.m. on April 10, 2012. (Id. at 131-132). Bouillon

testified that, after the bomb threat, court continued as normal, was not evacuated

or closed, and she did not personally leave or ask to leave the court. (Id. at 133).

Bouillon testified that, if she believed there was a bomb in the building about to

explode, she would have left the building. (Id.). She testified that she was not

aware of any court security plan, and that if something like this comes up, they

usually contact the police department, which is downstairs in the same building.

(Id. at 134). Bouillon identified defendant’s exhibit B as a copy of the court


                                       -16-
Case No. 13-12-42


docket for April 10, 2012, which reflected a total of 33 cases for the day, which

the court heard even after the bomb threat.        (Id. at 134-135).    On re-direct

examination, Bouillon testified that she had never received a bomb threat before

this one, and she does not investigate the threats; but instead, she calls the police.

(Id. at 137). She testified that she spoke with Officer Bryan Bryant about the

incident, and the police department searched the building for explosives. (Id. at

138).

        {¶40} Judge Mark E. Repp of the Tiffin Municipal Court testified that, on

the morning of April 10, 2012, he was presiding over arraignments. (Id. at 140-

141). Judge Repp testified that during one of the arraignments he imposed a jail

sentence upon Gowitzka, and that later that morning the court clerk, Comer,

informed him that they received a phone call threatening to blow up the

courthouse. (Id. at 141-142). Judge Repp testified that it was the first bomb threat

the court had received during his ten years of service on the bench. (Id. at 142).

He testified that he did not feel qualified to determine whether the threat was

imminent or not, so he directed Comer to inform the Tiffin Police Department.

(Id.). Judge Repp further testified that Lt. Craig and a couple uniformed officers

searched the courthouse and ascertained that there was no apparent threat, so he

continued court proceedings. (Id. at 143).




                                        -17-
Case No. 13-12-42


        {¶41} On cross-examination, Judge Repp testified that the bomb threat was

received sometime between 10:30 a.m. to 11:00 a.m., after arraignments were

finished. (Id. at 144). Judge Repp identified defendant’s exhibit A as a journal

entry for Ms. McClelland in an OVI case, which was time-stamped 10:48 a.m. on

April 10, 2012. (Id. at 144-145). Judge Repp testified that he could not recall the

exact time of the bomb threat; however, he recalled he was on the bench when

Comer informed him about the phone call. (Id. at 145-146). He testified that,

other than the delay for the police search, court proceedings continued throughout

the rest of the day. (Id. at 154). Judge Repp testified that he did not evacuate or

close the court after the bomb threat, which he had the authority to do. (Id.). He

testified that he was not aware of any other governmental entities in the building

that evacuated or closed. (Id. at 156). Judge Repp further testified that he has

been working on a court security plan, which addresses bomb threats; however,

the plan is only in draft form. (Id. at 157). Judge Repp testified that court was

delayed approximately 10 minutes for the police to check for explosives. (Id. at

159).

        {¶42} Tiffin Police Officer Bryan Bryant testified that he had training and

experience with identifying explosive devices from his time in the military and in

the police department. (Id. at 162-163). Officer Bryant testified that he received a

dispatch to respond to the police department to investigate a bomb threat against


                                        -18-
Case No. 13-12-42


the Tiffin Municipal Court. (Id. at 164). He testified that, when he returned to the

police department, the dispatcher informed him that there had been a bomb threat

against the court, and Lieutenant Craig, also seated in the dispatch, was on the

phone talking with the person who made the threat. (Id.). Bryant testified that,

after Lt. Craig finished the phone conversation, she asked him to speak with the

deputy clerk who spoke with the person making the threat. (Id.). Bryant testified

that Lt Craig did not inform him of the caller’s identity but informed him that it

was a girl calling from outside of Tiffin inquiring about what happened to a

boyfriend or husband. (Id. at 165). Bryant testified that he then spoke with Laura

Bouillon who informed him of the nature the threats. (Id.). He testified that,

thereafter, Lt. Craig and he informed Judge Repp that they were going to follow

protocol and search room by room for any suspicious objects, bags, or packages.

(Id. at 166).   Bryant testified that it is easier to check for such items when the

people who are familiar with the building are present so they can identify their

property as opposed to a suspicious item. (Id. at 167). Bryant testified that the

search took about 10 to 15 minutes, and, after conducting the search, he was

satisfied that there was no explosive devices in the court. (Id. at 167-168). Bryant

testified that he also searched the front hall, the mayor’s office, the city

administrator’s office, and the police department as an extra precaution. (Id. at

168).


                                       -19-
Case No. 13-12-42


         {¶43} On cross-examination, Bryant testified that the court remained open,

and he did not notify any other law enforcement agencies since no device was

found.     (Id. at 168-169).    He testified that the police department and the

courthouse are housed in the same building. (Id. at 169). Bryant testified that no

other department housed in the building was evacuated, though he informed each

department of the threat. (Id. at 170). On re-direct, Bryant testified that there

would be no point to conducting a search if he did not believe there could be an

explosive device. (Id.). On re-cross, Bryant testified that the search was part of

their protocol. (Id. at 171). As a result of a juror question, Bryant also explained

that a government building could not be shut down on every bomb threat; rather,

their protocol is to do a search first to determine if there are any suspicious

packages. (Id. at 171-172). Bryant testified, however, that in the event a bomb is

going to go off imminently, they do not have the ability to do a search. (Id. at

173).

         {¶44} Tiffin Police Department Lieutenant Michelle Craig testified that, on

April 10, 2012, she was the Acting Chief of Police and working the day shift. (Id.

at 176-178). Lt. Craig testified that the dispatcher informed her that they were

sending Officer Bryant to the Tiffin Municipal Court because a female subject

called the court, was upset about her boyfriend being incarcerated, and made a

bomb threat. (Id. at 178-179). She testified that shortly thereafter the dispatcher


                                         -20-
Case No. 13-12-42


informed her that they had a female on the phone complaining about the police

officer’s actions that past Friday. (Id. at 179). Lt. Craig testified that, after

listening to the conversation, it became clear that the female caller was the same

person who made the bomb threat. (Id.). Lt. Craig identified State’s Ex. 1 as a

recording of the phone conversation, which was played for the jury. (Id. at 180-

181). Lt. Craig testified that, after hearing the conversation, she went up to the

courtroom and asked Judge Repp if they could do a check of the area for

explosives. (Id. at 182). She testified that they do not make a call to evacuate

unless and until they find a suspicious device. (Id.). Lt. Craig testified that they

did not find any device, but they did advise the city administrator’s office, the

mayor’s office, and the fire chief of the bomb threat. (Id. at 182-183). Lt. Craig

testified that the precautions they took were a direct result of the bomb threat, and

they took those precautions immediately after Hansen ended the phone call with

the dispatcher. (Id. at 183).

       {¶45} Lt. Craig testified that her secondary responsibility after conducting

the search of the court was to ensure Hansen’s safety since she made a threat of

killing herself during her conversation with the dispatcher. (Id. at 184). To that

end, she determined from the traffic stop report that Hansen lived in Bellevue and

contacted the Bellevue Police Department to see if they would check on Hansen,

which they agreed to do. (Id. at 184). Lt. Craig also informed the Bellevue Police


                                        -21-
Case No. 13-12-42


Department that she would put together an affidavit to present to a judge in

Bellevue to search Hansen’s residence to make sure there were no explosive

devices or materials for bombs in the residence. (Id. at 184-185). Lt. Craig

testified that, about 30 to 45 minutes after talking with the Bellevue Police

Department, Hansen called the Tiffin Police Department a second time irate that

they sent the Bellevue police to her house. (Id. at 185). Lt. Craig testified that this

phone call was also recorded, and she identified State’s Ex. 2 as a recording of the

same, which was played for the jury. (Id. at 186-188). Lt. Craig testified that after

that conversation, she worked with the Bellevue Police Department to obtain a

search warrant to search Hansen’s residence. (Id. at 188). She further testified

that she took this precaution, along with searching the courthouse for explosives,

in light of Hansen’s “erratic behavior,” Hansen’s threats toward others and herself,

and because Hansen did not back down from her initial threat. (Id. at 188-189).

On cross-examination, Lt. Craig testified that she never asked Hansen the location

of the bomb, how it would be detonated, what it would look like, or if Hansen was

familiar with the courthouse building. (Id. at 190-191). Lt. Craig testified that she

never called the ATF, FBI, or bomb squad nor evacuated the courthouse since they

did not locate any explosive device. (Id. at 192-194). She testified that they did

not do any additional searches after Hansen called the police department a second

time. (Id. at 196).


                                         -22-
Case No. 13-12-42


       {¶46} Tiffin Police Detective David Horn testified that Lt. Craig informed

him of the threat made to the Tiffin Municipal Court, and thereafter, he identified

the subject and typed up a complaint and arrest warrant.          (Id. at 202-204).

Detective Horn testified that they obtained a search warrant because the threats

were taken seriously, though they did not find any materials that could be used for

explosives in Hansen’s residence. (Id. at 204). Detective Horn testified that

Hansen was not home when they entered her residence, though she returned while

they were executing the search warrant so they arrested her at that time. (Id. at

204-205). Detective Horn testified that Hansen was very upset and advised that

she had called the court and had everything already worked out. (Id. at 205).

Detective Horn testified that the arrest was recorded and identified State’s Ex. 3 as

a copy of the same, which was played for the jury. (Id. at 205-206). He further

testified that, during the arrest, Hansen indicated that she shared another residence

with her grandmother, so they obtained an additional search warrant for that

residence. (Id. at 209). Detective Horn testified that none of the search warrants

produced any explosive devices. (Id. at 210). He identified the defendant as the

individual he arrested on April 10, 2012. (Id.). On cross-examination, Detective

Horn testified that he was not involved in the search of the courthouse. (Id. at

211-212). He testified that he did not call the ATF, did not cord off areas around




                                        -23-
Case No. 13-12-42


the court, did not tell people to leave the building, and did not leave the building

himself. (Id. at 212-213).

       {¶47} Thereafter, the State and defense both rested. (Id. at 244). The

defense made a motion for acquittal under Crim.R. 29(A), which the trial court

denied, and the jury returned a guilty verdict. (Id. at 245-246); (Doc. No. 41).

       {¶48} Upon review of the foregoing testimony and evidence admitted at

trial, we conclude that Hansen’s conviction was supported by sufficient evidence

and not against the manifest weight of the evidence.

       {¶49} Hansen was convicted on one count of making a terroristic threat in

violation of R.C. 2909.23(A)(1)(c), (2), which provides:

       (A) No person shall threaten to commit or threaten to cause to be

       committed a specified offense when both of the following apply:

       (1) The person makes the threat with purpose to * * * (c) [a]ffect

       the conduct of any government by the threat or by the specified

       offense.

       ***

       (2) As a result of the threat, the person causes a reasonable

       expectation or fear of the imminent commission of the specified

       offense.




                                        -24-
Case No. 13-12-42


      {¶50} Hansen called the Tiffin Municipal Court and became irate after

learning that Judge Repp ordered her boyfriend to serve ten days in jail, which

would negatively impact her ability to attend school. Hansen’s subsequent phone

calls to the Tiffin Police Department demonstrated her purpose to affect the

conduct of the municipal court, a governmental entity; namely, to secure the

release of her boyfriend from jail and her car from the impound lot. Hansen stated

that she needed her car to attend school and her boyfriend needed to make repairs

to the car so she could drive it to school. Hansen’s subsequent conversations with

law enforcement caused a reasonable expectation or fear that Hansen would carry

out the bomb threat. Hansen never backed down from her initial threats, even

when given the opportunity to do so, and even insisted that she would carry out the

bomb threat if her boyfriend was not released from jail. Hansen stated she was

bipolar and schizophrenic and that she did not care what would happen to her

since the police and the courts had already ruined her life. A rational juror could

have concluded that Hansen created a reasonable expectation or fear of the

commission of the bombing in light of Hansen’s comments to law enforcement

and her belligerent behavior.

      {¶51} Finally, Hansen argues that her conviction is against the manifest

weight of the evidence because there was not a reasonable expectation or fear that

she would carry out her threat. We disagree. During Hansen’s phone calls to the


                                       -25-
Case No. 13-12-42


Tiffin Police Department, she repeatedly made statements indicative of her intent

to carry out the bomb threat. She stated multiple times in expletives that she

would “do it” and did not care what happened to her since her life was already

ruined. Hansen stated that she was having a mental breakdown and “losing it”

during these phone conversations, even threatening harm against herself. In light

of the severity of Hansen’s statements and actions during these phone

conversations, we cannot conclude that the jury lost its way finding that Hansen

created a reasonable expectation or fear of the commission of the offense.

      {¶52} Hansen’s eighth and sixth assignments of error are, therefore,

overruled.

                           Assignment of Error No. V

      Tawney N. Hansen was deprived of her rights to effective
      assistance of counsel by her counsel, in contravention of the
      Sixth and Fourteenth Amendments to the United States
      Constitution, and Article One, Section Ten of the Ohio
      Constitution, which severely prejudiced the rights of Appellant
      and did not further the administration of justice.

      {¶53} In her fifth assignment of error, Hansen argues that trial counsel was

ineffective during voir dire when he failed to inquire if any potential jurors were

related to law enforcement. Hansen argues that a juror, Ms. Vallery, identified

herself as being married to “Shawn,” who is Detective Shawn Vallery of the Tiffin

Police Department. Detective Vallery, according to Hansen, works directly with



                                       -26-
Case No. 13-12-42


two of the State’s witnesses, Detective Horn, the arresting officer, and Lt.

Michelle Craig, the acting police chief.

       {¶54} A defendant asserting a claim of ineffective assistance of counsel

must establish: (1) the counsel’s performance was deficient or unreasonable under

the circumstances; and (2) the deficient performance prejudiced the defendant.

State v. Kole, 92 Ohio St.3d 303, 306 (2001), citing Strickland v. Washington, 466

U.S. 668, 687, 104 S.Ct. 2052 (1984).

       {¶55} Hansen has failed to demonstrate ineffective assistance of counsel.

Ms. Vallery introduced herself during voir dire as follows: “I’m Lori. I work at

Tiffin Mercy and I’m a Tiffin resident. I have three children and I am married to

Shawn.” (July 16-17, 2012 Tr. at 55). There is no indication in the record that

Shawn Vallery is a Tiffin Police Detective, or that Lori is married to the same

“Shawn” who is allegedly a detective. Besides that, how an attorney conducts voir

dire is a matter of trial strategy, which a reviewing court should not “second-

guess.”   State v. Reynolds, 3d Dist. No. 1-02-70, 2003-Ohio-2067, ¶ 20-21,

citations omitted (trial counsel was not ineffective for failing to exercise

peremptory challenges on two jurors who were related to law enforcement

officers). All the prospective jurors were asked whether they had a personal

interest in the outcome of the case, and no one responded affirmatively. (July 16-

17, 2012 Tr. at 37). All of the prospective jurors were also asked if they could not


                                           -27-
Case No. 13-12-42


base their decision on the facts and the law, and no one responded affirmatively.

(Id. at 40).   For these reasons, Hansen has failed to demonstrate ineffective

assistance of trial counsel.

       {¶56} Hansen’s fifth assignment of error is, therefore, overruled.

                           Assignment of Error No. VII

       The trial court erred when it denied Appellant’s Motion for
       Mistrial.

       {¶57} In her seventh assignment of error, Hansen argues that the trial court

erred by denying her motion for mistrial. Hansen argues she was entitled to a

mistrial because the trial court allowed the State to play recordings of her phone

call with Lt. Craig and her arrest to the jury. Hansen argues that these recordings

were irrelevant since they occurred after the statements giving rise to the crime

and prejudicial since they made her look mentally unstable.

       {¶58} “Mistrials need be declared only when the ends of justice so require

and a fair trial is no longer possible.” State v. Franklin, 62 Ohio St.3d 118, 127

(1991). Whether to grant a mistrial is within the sound discretion of the trial court.

State v. Brown, 100 Ohio St.3d 51, 2003-Ohio-5059, ¶ 42, citing State v. Glover,

35 Ohio St.3d 18, 19 (1988).

       {¶59} At the end of the trial, Hansen made a motion for a mistrial after the

trial court allowed the recordings of her phone conversation with Lt. Craig and her

arrest to be played for the jury. (July 16-17, 2012 Tr. at 232).     Counsel argued

                                        -28-
Case No. 13-12-42


that the phone conversation with Lt. Craig was irrelevant since it occurred after the

allegedly threatening statements were made to the municipal court. (Id. at 232-

233). Counsel argued that any subsequent threats made by Hansen were separate,

unindicted offenses for which she could not be convicted. (Id. at 236). Counsel

argued that the recording of Hansen’s arrest was “brought into evidence to

basically make her look like a crazy schizophrenic, psychotic bitch and, therefore,

should be convicted.” (Id. at 233).

       {¶60} Upon review, we conclude that the trial court did not abuse its

discretion by denying the motion for a mistrial. We have already found that

State’s exhibits one and two, recordings of Hansen’s phone calls to the Tiffin

Police Department, were relevant to show identity, purpose or motive, and an

essential element of the offense—that Hansen “cause[d] a reasonable expectation

or fear of the imminent commission of the specified offense.”                      R.C.

2909.23(A)(2). Therefore, the trial court did not abuse its discretion by denying

the motion for mistrial based on the admission of these exhibits.

       {¶61} State’s exhibit three was a recording of statements made by Hansen

during her arrest, including admissions to making the threats to the municipal

court. While many of Hansen’s statements and her behavior were potentially

prejudicial, the trial court specifically instructed the jury that State’s exhibit three

“may only be used for purposes of determining the identity of the individual that


                                         -29-
Case No. 13-12-42


committed the alleged offense and for * * * any incriminating statements that may

have been regarding the threat against the Tiffin Municipal Court[.]” (July 16-17,

2012 Tr. at 230-231).       The trial court further instructed that “[a]ny other

statements made in the tape recording should be disregarded in this case.” (Id. at

231); (Id. at 247, 251-252).       The jury is presumed to have followed the

instructions provided by the trial court. State v. Twyford, 94 Ohio St.3d 340, 356

(2002), citing State v. Loza, 71 Ohio St.3d 61, 75 (1994). Accordingly, we are not

persuaded that Hansen was deprived a fair trial as a result of the admission of

State’s exhibit three, and the trial court did not abuse its discretion by denying her

motion for a mistrial.

       {¶62} Hansen’s seventh assignment of error is, therefore, overruled.

       {¶63} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                 Judgment Affirmed

ROGERS and SHAW, J.J., concur.

/jlr




                                        -30-